Citation Nr: 1021577	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-46 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
condition.

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Entitlement to service connection for a bladder 
condition.

4.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 2003 to 
March 2007.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The the issue of entitlement to service connection for a 
cervical spine condition secondary to scoliosis, based on 
aggravation in service, has been raised by the Veteran in a 
November 2009 submission, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT


1.  The Veteran in this case served on active duty from March 
2003 to March 2007.

2.  The RO by a November 2009 decision, in the course of 
appeal, granted a total disability rating based on individual 
unemployability due service-connected disability (TDIU).

3.  In February 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, by a signed VA Form 21-4138, that a withdrawal is 
requested of this appeal of the claims for service connection 
for a lumbosacral spine condition, a cervical spine 
condition, a bladder condition, and a left foot condition.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
of the claim for service connection for a lumbosacral spine 
condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
of the claim for service connection for a cervical spine 
condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of an appeal by the appellant 
of the claim service connection for a bladder condition have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
of the claim for service connection for a left foot condition 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance). 

Because the Veteran has withdrawn appeals of claims for 
service connection for a lumbosacral spine condition, a 
cervical spine condition, a bladder condition, and a left 
foot condition, there is no longer a case or controversy as 
to those claims, and hence no issue for any of those claims 
that may be the subject of additional development.  38 C.F.R. 
§ 20.204.  Though a claim generally remains open until final 
action thereon, once a claim is withdrawn it no longer 
exists.  Hanson v. Brown, 9 Vet. App. 29 (1996).  

III.  Withdrawal of Claims for Service Connection  for a 
Lumbosacral
 Spine Condition, a Cervical Spine Condition, a Bladder 
Condition, and a Left Foot Condition

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant in February 2010 submitted 
a signed VA Form 21-4138, whereon she informed that she 
wished to cancel her appeal to the Board.  In the absence of 
statements to the contrary and without further clarification 
from the appellant, the Board interprets this statement as a 
request to cancel her appeal of her four claims for which she 
had perfected an appeal and which were pending for 
adjudication by the Board: entitlement to service connection 
for a lumbosacral spine condition, entitlement to service 
connection for a cervical spine condition, entitlement to 
service connection for a bladder condition, and entitlement 
to service connection for a left foot condition.  This 
withdrawal of appeal followed the RO's grant, by a November 
2009 decision, of TDIU.  Thus, the record presents an 
explanation for this withdrawal of the issues on appeal.  

The withdrawal of appeal as to those four issues before the 
Board was received at the Board in February 2010.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
those issues, and they are dismissed.


ORDER

The appealed claim for service connection for lumbosacral 
spine condition is dismissed.

The appealed claim for service connection for a cervical 
spine condition is dismissed.

The appealed claim for service connection for a bladder 
condition is dismissed.

The appealed claim for service connection for a left foot 
condition is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


